Case: 14-60849      Document: 00513388546         Page: 1    Date Filed: 02/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                    No. 14-60849                                     FILED
                                  Summary Calendar                            February 19, 2016
                                                                                Lyle W. Cayce
                                                                                     Clerk
PERVEJ SHAMIM,

                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 199 281


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Pervej Shamim, a native and citizen of Bangladesh, seeks review of the
Board of Immigration Appeals’ (BIA) order dismissing his appeal of the
Immigration Judge’s (IJ) decision denying his requests for asylum,
withholding of removal, and relief under the Convention Against Torture
(CAT). He also petitions for review of the BIA’s order denying his motion to
remand.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60849    Document: 00513388546     Page: 2   Date Filed: 02/19/2016


                                 No. 14-60849

      Shamim contends that the BIA erred in affirming the IJ’s adverse
credibility determination.     He maintains that the adverse credibility
determination was premised on “minor” inconsistencies that did not concern
conflicting facts, and he contends that the IJ failed to consider his supporting
documents, which, he claims, corroborated his testimony. Shamim, however,
has not demonstrated that the record as a whole compels a conclusion that the
adverse credibility finding was erroneous. See Wang v. Holder, 569 F.3d 531,
538 (5th Cir. 2009). Given the adverse credibility ruling, Shamim did not
demonstrate that he was entitled to asylum or statutory withholding of
removal. See Chun v. I.N.S., 40 F.3d 76, 79 (5th Cir. 1994). “[B]ecause the
same lack of evidence means that [Shamim] cannot show he will be tortured,
he is not entitled to relief under the CAT.” Dayo v. Holder, 687 F.3d 653, 659
(5th Cir. 2012).
      Shamim additionally argues that the BIA abused its discretion in
denying his motion to remand based on a claim of ineffective assistance of
counsel. He maintains that he suffered substantial prejudice because his
attorney during the proceedings before the IJ was not prepared. However, he
has never specified how his testimony would have differed but for counsel’s
representation, nor has he claimed how counsel prevented him from offering
any particular documents or witness testimony for the IJ’s consideration.
Shamim thus has not made a prima facie showing that, absent counsel’s
deficient performance, he would have been entitled to the relief sought. See
Miranda-Lores v. I.N.S., 17 F.3d 84, 85 (5th Cir. 1994). He therefore has not
demonstrated that the BIA abused its discretion in rejecting his claim of
ineffective assistance of counsel and denying his motion to remand on that
basis. See Rodriguez-Manzano v. Holder, 666 F.3d 948, 952 (5th Cir. 2012).




                                       2
    Case: 14-60849    Document: 00513388546     Page: 3   Date Filed: 02/19/2016


                                 No. 14-60849

      Finally, Shamim argues that the IJ violated his due process right to a
fair hearing by denying his motions to continue, made orally at the merits
hearing, and by denying his motion to change venue from San Antonio, Texas,
to New York. As a result, he contends, the BIA abused its discretion in denying
his motion to remand to the extent it was based on those due process
allegations.   Shamim has not offered any support that he suffered actual
prejudice in relation to his asylum application as a result of the IJ’s denial of
the referenced motions. Consequently, the BIA did not abuse its discretion in
denying his motion to remand to the extent it was based on the alleged due
process violations. See Rodriguez-Manzano, 666 F.3d at 952; Anwar v. I.N.S.,
116 F.3d 140, 144 (5th Cir. 1997).
      For the foregoing reasons, Shamim’s petition for review is DENIED.




                                       3